978 So.2d 871 (2008)
James R. BUCK and T. Ryan Buck, Appellants,
v.
ITN/GRATE PALLET, INC., a Florida corporation, and Richard S. Ludlow, Appellees.
No. 1D07-3635.
District Court of Appeal of Florida, First District.
April 10, 2008.
R. Kyle Gavin and John A. Carlisle, of Liles, Gavin, Costantino & Gerorge, Jacksonville, for Appellants.
Howell Hollis, III, of Smith Moore LLP, Atlanta, Georgia; James H. Post, of Smith Hylsey & Busey, Jacksonville; Jacob A. Brown, of Akerman, Senterfitt, Jacksonville; W. David Vaughn, Jacksonville; William L. Finger, Jacksonville; Richard R. Thames and Bradley R. Markey, of Stutsman, Thames & Markey, Jacksonville; and Hayden & Facciolo, P.A., Jacksonville, for Appellees.
PER CURIAM.
This is an appeal from an "Order on Motion to Enforce Order of Court and to Enjoin Foreclosure Sale and Emergency Motion for Temporary Injunction" denying appellants' motion to reopen a closed assignment for the benefit of the creditors proceeding. The case below involved an assignment for the benefit of creditors proceeding brought pursuant to Chapter 727. "An assignment for the benefit of creditors is an alternative to bankruptcy and allows a debtor to voluntarily assign its assets to a third party in order to liquidate the assets to fully or partially satisfy creditors' claims against the debtor." Hillsborough County v. Lanier, 898 So.2d 141, 143 (Fla. 2d DCA 2005).
We affirm the trial court's order denying appellant's motion to reopen the proceeding, including its ruling that the orders are without prejudice to the appellants to pursue their claims in a court of appropriate jurisdiction. These claims include whether the debt to Columbia Bank was satisfied and the issues relating to the foreclosure sale of the patents.
AFFIRMED.
BARFIELD, POLSTON, and ROBERTS, JJ., concur.